EXHIBIT 10.23
 
SUMMARY OF BOARD OF DIRECTORS’ COMPENSATION FOR FISCAL 2010
 
Non-employee directors of Pacific Sunwear of California, Inc. (the “Company”)
receive compensation for their services to the Board of Directors and related
committees as follows:
 

      Amount   Description  
$100,000
  Annual retainer to Chairman, disbursed in five equal payments for each
regularly scheduled Board meeting.
30,000
  Annual Board retainer other than to Chairman, disbursed in five equal payments
for each regularly scheduled Board meeting.
10,000
  Additional annual retainer to audit committee chairman, disbursed in same
manner as Board member annual retainer.
5,000
  Additional annual retainer to committee chairman other than audit committee
chairman, disbursed in same manner as Board member annual retainer.
3,000
  Fee for each Board meeting attended in person.
1,250
  Fee for each Board meeting attended telephonically and for each committee
meeting attended in person or telephonically.


 
All directors are reimbursed for expenses incurred in attending meetings of the
Board of Directors.1 Gary H. Schoenfeld, who is the President and Chief
Executive Officer of the Company, is not paid any fees or additional
remuneration for his services as a member of the Board of Directors.
 
In fiscal 2009, the Company replaced the annual award of 9,000 SARs to each
non-employee director continuing in service after the annual meeting with an
automatic annual award of $100,000 to be delivered solely in the form of
Restricted Stock Units (“RSUs”), or in a combination of RSUs and cash under the
circumstances described below. Each RSU is granted under the Company’s 2005
Performance Incentive Plan and represents the right to receive one share of
Company common stock following the date the director ceases to be a member of
the Board of Directors. The number of RSUs subject to a continuing non-employee
director’s annual award will be determined by dividing the sum of $100,000 by
the closing price of a share the Company’s common stock on the date of grant of
the award, which is expected to be on or about the date of the annual meeting of
shareholders. In no event, however, will any non-employee director’s RSU award
cover more than 25,000 units in any single fiscal year. To the extent that the
number of units subject to a director’s annual RSU award would otherwise exceed
25,000 units under the above formula, the Company will supplement the RSU award
with a cash payment to the director in the amount necessary to achieve the
$100,000 value target. Consistent with the timing for payment of the RSUs,
payment of any supplemental cash award will be deferred until after the date the
director ceases to be a member of the Board of Directors. The RSUs and, if
applicable, the right to receive any supplemental cash award, vest on the first
anniversary of the grant date (or if earlier, the date of the regularly
scheduled annual meeting of shareholders that occurs in the year in which such
vesting date would otherwise fall). The RSUs and, if applicable, the right to
receive any supplemental cash award, vest on an accelerated basis in connection
with a change in control of the Company, unless otherwise provided by the Board
of Directors in circumstances where the Board has made a provision for the
assumption or other continuation of the awards. In addition, if a non-employee
director’s service terminates by reason of the director’s death, disability or
voluntary retirement, any unvested RSUs (and any supplemental cash awards) will
then vest on a pro rata basis, proportionate to the part of the year during
which the non-employee director served, with the remainder of the RSUs (and any
supplemental cash awards) to be forfeited unless otherwise determined by the
Board of Directors.
 

 
1 To the extent any expense reimbursements provided for in this Summary of Board
Compensation are taxable to a director and provide for a deferral of
compensation within the meaning of Section 409A of the Internal Revenue Code,
the director shall complete all steps required for reimbursement so as to
facilitate payment, and any such reimbursements shall be paid to the director on
or before December 31 of the calendar year following the calendar year in which
the expense was incurred. Such reimbursements shall not be subject to
liquidation or exchange for other benefits, and the expenses eligible for
reimbursement in one calendar year shall not affect the expenses eligible for
reimbursement in any other calendar year.


